OPINION — AG — ALL RIVERS, STREAMS, CREEKS AND WATERWAYS WITHIN THE STATE OF OKLAHOMA FORMING A DEFINITE STREAM OR COURSE ARE PUBLIC WATERS, SUBJECT TO APPROPRIATION BY THE STATE FOR THE BENEFIT AND WELFARE OF THE PEOPLE.  RIPARIAN OWNERS ALONG THE WATERS FORMING A DEFINITE STREAM, NAVIGABLE OR NON NAVIGABLE MAY NOT FENCE ACROSS SAID WATERS FOR THE PURPOSE OF LIMITING PUBLIC USE THEREOF; HOWEVER, RIPARIAN OWNERS MAY TAKE REASONABLE ACTION TO PREVENT PHYSICAL TRESPASS UPON THEIR PROPERTY BY THOSE PERSONS SEEKING ACCESS TO PUBLIC WATERS.  SINCE DEFINITE STREAMS ARE PUBLIC WATERS, AN INDIVIDUAL IS NOT SUBJECT TO FINE AND PUNISHMENT FOR FISHING UPON THE SAME WITHOUT THE CONSENT OF THE RIPARIAN OWNER;  HOWEVER, THOSE UTILIZING THE PRIVATE PROPERTY TO GAIN ACCESS TO PUBLIC STREAMS WITHOUT CONSENT OF THE LANDOWNER ARE SUBJECT TO FINES AND PUNISHMENT UPON THE FILING OF A PROPER COMPLAINT. CITE: 60 O.S. 1971 60 [60-60], 29 O.S. 1971, 6-304 [29-6-304] (LARRY D. BARNETT)